Citation Nr: 0915702	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a heart disability 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1964 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  The Veteran does not have hypertension that was caused or 
made worse by diabetes mellitus.

2.  The Veteran does not have a heart disability that was 
caused or made worse by diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is secondary 
to his service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159 (2008); 38 C.F.R. § 3.310 (2006).

2.  The Veteran does not have a heart disability that is 
secondary to his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004, before the AOJ's initial adjudication of the claims, 
and again in July 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The July 2007 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, post-
service medical records, and secured examinations in 
furtherance of his claims.  VA has no duty to inform or 
assist that was unmet.

The Veteran contends that his hypertension and heart 
disability were caused by his service-connected diabetes 
mellitus.

Private medical records dated in June 1995 show that the 
Veteran had a myocardial infarction.  A record dated in July 
1995 shows that the Veteran was discharged from the hospital 
following his myocardial infarction.  The Veteran reported a 
history of hypertension.  His discharge diagnoses were acute 
inferior wall myocardial infarction, coronary artery disease 
(CAD), and essential hypertension.

The Veteran was afforded a VA examination in December 2005.  
The Veteran's claims file was reviewed.  The Veteran reported 
that he was diagnosed with diabetes mellitus in 1992 or 1993.  
The examiner noted that the claims file showed that the 
Veteran had a myocardial infarction in June 1995 and that 
there was no mention of diabetes mellitus, although the 
Veteran did have an elevated glucose level.  The examiner 
noted that the Veteran was first treated with glipizide in 
February 1996.  The Veteran reported that he developed 
hypertension around the same time as his myocardial 
infarction in 1995.  The Veteran's diagnoses included CAD, 
status post-myocardial infarction and benign essential 
hypertension.  The examiner opined that based on the 
Veteran's medical record, his myocardial infarction and 
hypertension predated a definitive diagnosis of diabetes 
mellitus.  

The Veteran was afforded another VA examination in July 2006.  
The Veteran's claims file was reviewed.  The examiner noted 
that the Veteran was diagnosed with diabetes mellitus in 
October 1995.  He also noted that the Veteran had elevated 
blood glucose at the time of his admission for the myocardial 
infarction in June 1995.  (The Board notes that the 
examination report sometimes indicates that the Veteran's 
myocardial infarction occurred in June 2005.  Given that the 
Veteran's medical records only show one myocardial infarction 
in 1995, the Board finds that any references to a myocardial 
infarction in 2005 actually refer to 1995 and appear to be 
typographical errors.)  He also noted that the Veteran had 
been having medical checks every three months for an extended 
period of time prior to his myocardial infarction in June 
1995.  He noted that as far as the Veteran knew, there was no 
evidence of diabetes mellitus prior to 1995.  The Veteran 
reported that he smoked approximately one pack of cigarettes 
per day since age 20 and that he was still a smoker.  He also 
reported that he had been overweight for a number of years.  
On examination, the Veteran was noted to have been first 
diagnosed with hypertension in February 1995.  The examiner 
noted that that was relatively an accurate date for the onset 
of the Veteran's hypertension, as the Veteran reported 
checkups every three months for a period of time prior to 
that.  The examiner opined that it was improbable that the 
Veteran's four months of diagnosed hypertension was decisive 
in the development of his heart disease.  The Veteran's 
diagnoses include status post-myocardial infarction June 1995 
and hypertension.  

The examiner opined that it was less likely than not that the 
Veteran's hypertension was due to his diabetes mellitus.  The 
rationale was that hypertension was diagnosed eight months 
prior to the diagnosis of diabetes mellitus.  The examiner 
noted that there was no available medical documentation that 
indicated that diabetes mellitus went back any further than 
the elevated blood glucose in June 1995 at the very earliest.  
The examiner also opined that it was less likely than not 
that the Veteran's heart disease was related to his diabetes 
mellitus.  The rationale was that it would normally be 
expected to take four to five years for diabetes mellitus to 
produce atherosclerotic or CAD complications.  He noted that 
the first available evidence of diabetes mellitus was the 
elevated blood glucose reading in June 1995 during the 
Veteran's hospital admission for myocardial infarction.  In 
addition, the examiner noted the Veteran's historical factors 
of smoking and being overweight, which were much more 
probable direct risk factors for his myocardial infarction 
than the concurrent onset of diabetes mellitus.  

The Veteran submitted a letter from K.K., M.D. dated in 
October 2006.  Dr. K.K. opined that he felt that the 
Veteran's heart attack was secondary to his diabetes 
mellitus.  He did not provide any explanation for his 
opinion.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As for the Veteran's claim that hypertension and heart 
disease are secondary to service-connected diabetes, any 
disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Here, the evidence shows that the Veteran has hypertension 
and a heart disability.  Private medical records show that 
the Veteran had a myocardial infarction and was diagnosed 
with CAD and hypertension in June 1995.  The earliest 
indication of diabetes mellitus was in the medical records 
that showed elevated blood glucose levels at the time of his 
hospitalization for his myocardial infarction in June 1995, 
although the Veteran did not begin receiving treatment for 
diabetes mellitus until October 1995.  The medical records do 
not indicate that the Veteran had diabetes mellitus prior to 
his hypertension and heart condition.  The records and the 
opinion of the July 2006 examiner both suggest that the first 
sign of the Veteran's diabetes mellitus was concurrent with 
his myocardial infarction in June 1995, although he was not 
formally diagnosed with diabetes mellitus until later.  Both 
VA examiners opined that the Veteran's hypertension and heart 
disability were not secondary to his service-connected 
diabetes mellitus.  Both examiners reviewed the Veteran's 
claims file and provided the rationales for their opinions, 
which explanations included reference to the fact that the 
Veteran had been followed prior to the June 1995 event and 
there was no indication that he had elevated blood glucose 
levels.  The Board acknowledges the October 2006 letter from 
Dr. K.K. that indicates that he believed that the Veteran's 
heart attack was secondary to diabetes mellitus.  However, 
the Board gives greater weight to the VA examiners' opinions 
as they were made after review of the record and included 
explanations based on the medical evidence of record, which 
was not done by Dr. K.K.  Accordingly, the Board finds the VA 
examiners' negative nexus opinions more probative as they 
were made following review of the record and included 
explanations consistent with the medical evidence of record.  
The explanation provided by the 2006 VA examiner that it 
would normally be expected that coronary complications would 
not result from diabetes until four or five years had passed 
provides a basis for the examiner's conclusion and is not 
inconsistent with the articles submitted by the Veteran that 
heart complications and hypertension can indeed be caused by 
diabetes mellitus.  Rather, the salient point to be made is 
that, in this case, as explained by the VA examiner, the 
onset of diabetes did not precede the onset of coronary 
complications or hypertension such that a medical conclusion 
could be reached connecting the two.  Additionally, there has 
been no suggestion that either disability has been made worse 
by the service-connected diabetes.

The Board acknowledges the Veteran's contention that his 
hypertension and heart condition are caused by his diabetes 
mellitus.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion concerning the etiological relationship 
between his service-connected and non-service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the Veteran's 
own assertions as to the etiological relationship between his 
service-connected and non-service-connected disabilities have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Entitlement for service connection for hypertension as 
secondary to service-connected diabetes mellitus is denied.

Entitlement for service connection for a heart disability as 
secondary to service-connected diabetes mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


